In a proceeding pursuant to CPLR article 78 to compel respondent to reinstate petitioner to her position as a tenured teacher, with full back pay and benefits, the appeal is from a judgment of the Supreme *585Court, Nassau County, entered January 28, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements. Petitioner-appellant, a tenured teacher employed by the respondent, was granted a disability leave of absence from February 26, 1972 to March 21, 1973. A further leave, without pay, was granted until the end of the 1972-1973 school year. Petitioner was never granted an extension of her leave for the 1973-1974 school year, and she did not return to her teaching position. On these facts, the respondent properly regarded her teaching position as having been "abandoned” (see Matter of Fink, 11 Ed Dept Rep 67). Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.